Citation Nr: 0303184	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
and vascular disease and claimed residuals consisting of 
joint pain, numbness, tingling in the upper and lower 
extremities, poor circulation and a left below-the-knee 
amputation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from February 28 to 
August 27, 1960.  In June 2000, the National Personnel 
Records Center certified that he had been released to join 
the Army National Guard.  Thereafter he had periods of active 
duty for training with the California Army National Guard 
from June 17 to July 2, 1961, June 16 to July 1, 1962, 
June 15 to June 30, 1963, and June 12 to June 28, 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
joint pain, a skin condition, numbing and tingling in the 
upper and lower extremities, poor circulation, and a left leg 
below-the-knee amputation.  On preliminary review of the 
appeal in March 2001, the Board recharacterized the question 
on appeal as entitlement to service connection for 
arteriosclerotic heart and vascular disease and claimed 
residuals, to include joint pain, numbness, tingling in the 
upper and lower extremities, poor circulation, and a left leg 
below-the-knee amputation, and remanded that issue to the RO 
for procurement of additional evidence as well as any further 
development necessary to comply with the Veterans Claims 
Assistance Act of 2000.  The veteran testified at a hearing 
at the RO in May 2000 in connection with his appeal.  

By an August 2000 decision, a hearing officer at the RO held 
that any claim for service connection for hypertension that 
had been previously disallowed in January 1970 had been 
reopened by submission of new and material evidence but that 
the reopened claim was not well grounded under the law.  The 
veteran was advised of this determination and of his 
procedural and appellate rights by an August 2000 letter.  In 
its March 2001 remand, the Board pointed out to the veteran 
that a notice of disagreement submitted within one year of 
this notification would be considered timely but that if no 
timely notice of disagreement were received, the claim was 
still potentially eligible for readjudication on motion by 
the claimant or the Secretary before November 9, 2002, 
pursuant to provisions of the Veterans Claims Assistance Act 
of 2000 pertaining to claims denied as well grounded during 
the period from July 14, 1999, to November 8, 2000.  

No communication from the veteran recognizable as a notice of 
disagreement with the hearing officer's decision or for 
review under Section 7 of the VCAA was received from the 
veteran.  However, the Board finds that the issue of 
entitlement to service connection for hypertension is 
nevertheless before the Board by virtue of the fact that it 
is inextricably intertwined with the issue of entitlement to 
service connection for arteriosclerotic heart and vascular 
disease and its various claimed residuals.  On further review 
of the matter in light of the extensive medical evidence 
received pursuant to the remand, including several medical 
opinions, the Board finds that the resolution of the 
hypertension issue is a necessary element in the adjudication 
of the larger issue involving arteriosclerotic disease.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).  See also Parker v. Brown, 7 Vet. App. 116 
(1994) (A claim is intertwined if the RO would have to 
reexamine the underlying merits of any denied claim which is 
pending on appeal before the Board).  

Pursuant to the Board's remand, the RO requested 
clarification from the veteran as to whether it was his 
intention to continue his appeal for an increased rating for 
rheumatic heart disease in light of his apparent contention 
that he did not have rheumatic heart disease.  The veteran's 
response was ambiguous.  In a January 2002 statement he 
requested a rating higher than 10 percent for his heart 
condition which was "previously called" rheumatic heart 
disease but which he now believed, on the basis of an opinion 
from Dr. Kaku, to be ischemic heart disease, arteriosclerosis 
and hypertension.  The statement continued as follows:  

So, in answer to your question as to 
whether I'm continuing my appeal for 
rheumatic heart disease, the answer is 
no.  Instead, I am pursuing a higher 
percentage for ischemic [heart disease], 
arteriosclerosis and hypertension....  

The Board finds that the best interpretation of the wording 
of this statement is that although the veteran seeks a higher 
percentage evaluation for heart disease, the mechanism by 
which he intends to obtain the increase is not by satisfying 
the criteria for an increased rating under the rheumatic 
heart disease code (38 C.F.R. § 3.104, Code 7005 (2002)) but 
by expanding the service connection award to include other 
pathology.  The statement essentially duplicates the 
ambiguous original document that led to the need for a 
clarification in the first place and does not meet the 
criteria for recognition as a notice of disagreement.  See 
38 C.F.R. § 20.201 (2002).  (A notice of disagreement is a 
written communication from a claimant or representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the Notice of Disagreement 
must be in terms which can be easily construed as 
disagreement with that determination and a desire for 
appellate review); see also Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002).  Accordingly, the Board finds that in 
the absence of a notice of disagreement that satisfies the 
regulatory definition, the issue of entitlement to an 
increased rating for rheumatic heart disease is not in 
appellate status before the Board and the matter will not be 
addressed further herein.  


FINDINGS OF FACT

1.  Arteriosclerotic heart and vascular disease and claimed 
residuals consisting of joint pain, numbness, tingling in the 
upper and lower extremities, poor circulation and a left 
below-the-knee amputation were not manifest during active 
duty or any period of active duty for training and are not 
shown to be related to any period of service.  

2.  Hypertension was not manifest during any of the veteran's 
periods of active duty for training and is not shown to be 
related to active duty for training.  


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart and vascular disease and claimed 
residuals, including joint pain, numbness, tingling in the 
upper and lower extremities, poor circulation and a left 
below-the-knee amputation were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.6 
(2002).  

2.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.6 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of information and medical or lay 
evidence if any, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence if any the claimant must 
supply and which evidence if any VA will obtain on his or her 
behalf.  These provisions of the law were cited by the Board 
in its remand.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of the veteran's claim were explained in the 
statement of the case and in subsequent supplemental 
statements of the case.  The Board's remand apprised the 
veteran of the need for medical records regarding the right 
knee as a basis for adjudicating his claim and the comments 
of the hearing officer at the May 2000 hearing put him on 
notice of the urgency of the need to submit such records to 
substantiate his claim.  

In addition, the record shows that in January 2002 the RO 
mailed the veteran a letter which advised that the 
information needed from him consisted, specifically, of the 
names and addresses of each health care provider who had 
treated him since the time of the original injury.  The 
letter told him that VA medical records would be obtained if 
he provided the names of the medical centers and the 
approximate dates of treatment.  The letter advised that the 
RO would help him obtain material such as medical records, 
employment records, or records from Federal agencies provided 
that the veteran gave enough information about the records to 
enable VA to request them.  Forms authorizing the release of 
private medical records to the VA were furnished with the 
letter.  The essence of the approach set forth in this letter 
was to put into place an allocation of responsibility for 
procuring evidence between the veteran and VA by which the VA 
would make official requests for all records which the 
veteran provided adequate identifying information and signed 
release authorizations.  The Board finds that this division 
of responsibility is adequate to satisfy the Quartuccio 
requirements.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, it must be concluded that 
the relevant evidence in this case has been developed to the 
extent possible.  Numerous RO record requests have resulted 
in procurement of what appears to be all available service 
department medical records.  All records in the possession of 
the Social Security Administration have been obtained.  The 
veteran has undergone two VA examinations for the specific 
purpose of determining the existence of a nexus between 
current knee disability and service.  

Although the record does not identify any additional medical 
records that might be obtained to verify the medical history 
reported by the veteran, neither can it be said that such 
records do not exist, given the veteran's accounts regarding 
medical treatment received since service.  Unfortunately, the 
veteran's accounts of post service treatment are vague and 
the VA physician who performed the examinations of February 
and May 2000 found them unreliable.  Consequently, the Board 
is left without further leads to follow.  The Board is unable 
to search for additional documentation without active input 
from the veteran and is under no obligation to attempt to do 
so.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist in the development 
and adjudication of a claim is not a one-way street.  The 
VA's 'duty' is just what it states, a duty to assist, not a 
duty to prove a claim with the claimant only in a passive 
role.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd 
on reconsideration 1 Vet. App. 406 (1991); Wamhoff v. Brown, 
8 Vet. App. 517, 522 (1996).  Moreover, under the VCAA, VA is 
not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (when there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim, the VCAA does not apply).  In the absence of reliable 
information from the veteran, the Board is unable to identify 
any avenues of further evidentiary development that would be 
potentially fruitful in substantiating his claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background

Service department medical records show that on a January 
1960 enlistment examination, the cardiovascular system, 
vascular system and lower extremities were reported as 
normal.  Blood pressure was 138/82.  In May 1960, the veteran 
was admitted to the Letterman General Hospital following the 
onset six days earlier of migratory polyarthritis involving 
first the left knee, then the right knee, then both feet and 
both wrists and the right shoulder, which became tender, 
swollen, red and warm.  Blood pressure at admission and on 
several subsequent occasions at the time of electrocardiogram 
studies was 130/60.  The diagnosis at the time of discharge 
from service in June 1960 after 41 days of hospitalization 
was rheumatic fever manifested by migratory polyarthritis, 
carditis manifested by variable PR interval, and elevated 
Antistreptolysin titer.  The veteran was completely 
asymptomatic at the time of hospital discharge.  It was noted 
that he did have a Grade I to II systolic heart murmur that 
was believed to be possibly functional in origin.  On 
examination for release from active duty in August 1960, the 
vascular and cardiovascular systems were recorded as normal.  
Blood pressure was 130/80.  

The veteran underwent a reenlistment examination in September 
1962.  The heart and vascular system were reported as normal.  
Blood pressure was 136/86.  The veteran executed a report of 
medical history in conjunction with this examination wherein 
he denied a history of any pertinent complaints.  

In January 1965, the veteran was admitted to Letterman 
General Hospital with a two-week history of bilateral ankle 
joint aching and right knee swelling.  The veteran's history 
concerning the present illness was considered somewhat 
unreliable.  On examination at admission, blood pressure was 
140/85.  No abnormalities of the heart or extremities were 
reported.  Electrocardiogram was normal.  The veteran 
remained asymptomatic throughout his hospital stay.  He was 
discharged after five days with a diagnosis of observation, 
rheumatic fever; no disease found.  

The veteran filed his original claim for VA compensation in 
March 1969.  Received in support of that claim was an April 
1969 medical certificate from P. E. Holst, who had attended 
the veteran on an outpatient basis in July 1967.  The veteran 
reported a history of shortness of breath of six months' 
duration, hypertension of seven years duration, and previous 
heart damage following the rheumatic fever.  Blood pressures 
of 146/98 while sitting and 146/92 while supine were 
reported.  There was a holo-systolic murmur.  The diagnoses 
included rheumatic heart disease with mitral insufficiency 
and labile hypertension.  

The veteran underwent a VA examination in June 1969.  Blood 
pressure readings of 150/90 (2) and 150/92 were recorded.  
The heart tones were of normal intensity and the rhythm was 
regular.  The examiner was unable to detect an apical 
systolic murmur.  The peripheral vessels were normal.  An 
electrocardiogram was within normal limits.  The pertinent 
diagnosis was vascular hypertension.  

Service connection for rheumatic heart disease was granted in 
January 1970 at a 10 percent rating from March 1969 was 
assigned.  Service connection was denied for hypertension.  
The veteran did not appeal.  

In June 1998, the veteran filed a claim for service 
connection for joint pain, a skin condition, numbness and 
tingling of the hands and lower extremities, and poor 
circulation as conditions that were secondary to rheumatic 
heart disease.  

A July 1998 statement is of record from R. F. Kaku, M.D.  Dr. 
Kaku expressed the opinion that the veteran did not have a 
rheumatic heart condition and that his cardiac problems were 
more appropriately diagnosed as ischemic heart disease, 
arteriosclerosis, and hypertension.  

The record contains numerous reports of hospitalization at 
the Woodland Memorial Hospital between January 1979 and June 
1998 and clinic notes from the Woodland Clinic Medical Group 
dated from 1994 to 1998.  The veteran was admitted to the 
Woodland Memorial Hospital in January 1979 after sustaining 
an ischemic episode of the left foot.  A left femoral 
popliteal bypass-vein graft with ligation of a left popliteal 
aneurysm was performed.  The veteran's medical history was 
noted to include "hypertension for several years, currently 
on treatment."  Included with the hospital report was an 
October 1978 medical record indicating that an 
electrocardiogram had been abnormal one week earlier and that 
in all likelihood the abnormalities could be attributed to 
hypertension.  An August 1980 clinic record noted a history 
of hypertension which had been "known for 15 to 20 years."  

In September 1980, the veteran was hospitalized for a right 
popliteal aneurysm.  Surgery consisting of ligation of the 
aneurysm and a femoral popliteal bypass graft was performed.  
In October 1980, incision and drainage of a right thigh 
abscess was performed.  In February 1981, the veteran 
underwent debridement of nonhealing ulcers of the right leg 
and a split-thickness skin graft was performed.  In a 
December 1981 hospitalization, the veteran was reported to 
have severe ischemia of the left foot.  In January 1985, the 
veteran was hospitalized for deep vein thrombophlebitis of 
the left calf.  

A March 1985 statement from D. M. Erba, M.D., of the Woodland 
Clinic Medical Group advised against further surgery to 
revascularize the veteran's left leg because of distal 
vascular disease.  A June 1987 clinic note showed that the 
veteran was seen for refitting of a prosthesis following an 
amputation of his "left" leg.  

The veteran testified at a hearing at the RO in May 2000 that 
he could not recall whether he had been treated by civilian 
physicians for leg problems after he got out of the military.  
He recalled that he had been first diagnosed with his current 
condition in the late 1970's at "Woodland."  He believed that 
doctors had told him that his leg problems were the cause of 
his heart problem but could not remember what they had said.  
He stated that his current problems with joint pain, 
numbness, tingling, and poor circulation were the same 
problems that he had had in basic training.  He was not sure 
when he had first seen a doctor but thought he had seen a 
Dr. Wilson in 1965 while living in El Sobrante, California.  
He thought that the earliest he could remember a doctor 
diagnosing coronary artery disease was in the 1970's.  The 
hearing officer indicated that he would give the veteran a 
form on which to record his medical history if he was able to 
remember it.  The veteran was unable to recall when he first 
had high blood pressure.  The hearing officer stressed the 
importance of obtaining early medical records with the 
assistance of his representative.  

In a May 2001 statement, S. R. Linne, M.D., who had been the 
veteran's primary care physician for about 20 years, reported 
that the veteran was disabled by the consequences of 
bilateral popliteal artery aneurysms which were caused by 
arteriosclerosis.  He expressed the opinion that the 
arteriosclerosis had begun at a very young age and that after 
the aneurysms were found, it was years before the veteran was 
found to be diabetic and significantly hypertensive.  Stating 
that the veteran had been on his feet for most of his 
military career, he expressed the opinion that the popliteal 
artery aneurysms had been aggravated by military service.  

The veteran underwent a VA examination in February 2002 
pursuant to the Board's remand.  He reported having undergone 
a three-vessel angioplasty about 10 years earlier and related 
that he took nitroglycerin for chest pain.  The veteran did 
not know when hypertension was first diagnosed but thought it 
was sometime during service.  He stated that he had not taken 
medication for his blood pressure until several years later.  

The report contained a lengthy and detailed summary of the 
veteran's service and post service medical records.  The 
diagnoses included status post acute rheumatic fever in 1960, 
thickened aortic valve and calcification of the mitral 
annulus likely related at least in part to rheumatic fever 
with no evidence of aortic stenosis or mitral stenosis as a 
residual; trace mitral regurgitation likely related, at least 
in part, to rheumatic fever; hypertension; peripheral 
vascular disease; bilateral peripheral popliteal aneurysms; 
and coronary artery disease.  

In response to questions posed by the Board, the examiner 
expressed the opinion that the medical record did not 
indicate that the veteran had hypertension during service and 
that the evidence did not indicate that it was at least as 
likely as not that hypertension was related to service.  With 
respect to arteriosclerotic heart disease, he indicated that 
a preponderance of the evidence indicated that it was not 
likely that coronary artery disease or arteriosclerotic heart 
disease was present in service.  He expressed the further 
opinion that it was not likely that rheumatic fever was 
causally related to the veteran's embolic phenomenon, 
hypertension, heart disease or atherosclerosis.  

The examiner further reviewed the record in May 2002 
following the RO's receipt of additional original service 
medical records, including records from the Letterman General 
Hospital dated in January 1965.  The examiner noted that 
these records showed blood pressures of 144/90 and 184/100 
and indicated that on this basis he wished to change his 
prior opinion that there was no significant evidence of 
hypertension during service.  He noted that the records 
showed persistently elevated blood pressure in service and 
that hypertension was a significant risk factor for 
atherosclerosis.  He expressed the conclusion that the 
veteran's hypertension had originated in service and that 
although coronary disease did not develop until much later in 
life, this disease and peripheral vascular disease were 
likely related in part to hypertension.  

In June 2002, the examiner conducted a further C-file review, 
as distinguished from an examination of the veteran, in 
response to a request by the RO to reconsider the prior 
opinion in light of the fact that the veteran had not been on 
active duty for training in January 1965.  On further review, 
the examiner concluded that in January 1995 the veteran 
likely had a borderline, but still normal, blood pressure and 
that he did not show the sustained elevation needed to 
definitively diagnose hypertension.  The examiner commented 
that it appeared that blood pressure elevation arose after 
service and therefore could not be related to service per se.  

Legal criteria  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service. 38 U.S.C.A.§§ 1110, 1131 (West 1991 & Supp. 
2002).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24); 38 C.F.R. § 3.6(a) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arteriosclerosis and 
hypertension, are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
As a general rule, this presumption of service incurrence of 
certain chronic disorders does not apply following active 
duty for training unless the veteran also a separately 
disability that was incurred in or aggravation by service.  
See 38 U.S.C.A. § 101(24) (West 1991 & Supp. 2002); see 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-9 (1991).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Service connection may be established on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2002).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Discussion  

To establish service connection on the basis of service 
incurrence, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet.App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The record demonstrates that arteriosclerosis is the 
underlying disease process that accounts for the coronary 
artery disease and vascular disease that had their onset 
during the late 1970's.  The presenting symptoms of 
arteriosclerotic vascular disease in the extremities 
consisted of joint pain, numbness, tingling and poor 
circulation which ultimately necessitated a below-the-knee 
amputation of the left leg.  These individual manifestations 
were consolidated into a single appellate issue that focuses 
on the etiology and time of onset of arteriosclerosis.  The 
veteran has argued, citing the opinion by Dr. Kaku, that he 
does not have rheumatic heart disease.  For purposes of this 
determination, however, the Board concedes the current 
existence of ischemic heart disease and arteriosclerosis.  
The Board finds that the question of whether the veteran also 
has residuals of rheumatic heart disease is not relevant to 
or controlling of the issue of whether service connection is 
also warranted for arteriosclerosis.  As the clinical 
evidence and medical opinion evidence of record indicates, 
the determinative question is whether manifestations of 
arteriosclerosis were present at the relevant times.  The 
presence of absence of rheumatic heart disease does not tend 
to prove or disprove the existence of arteriosclerosis on 
this record.   

While the evidence thus shows current disability due to 
arteriosclerosis and its residuals, the record does not 
document the presence of the disorder before the late 1970's.  
As evidence of an earlier onset, the veteran has submitted a 
statement from Dr. Linne that states that arteriosclerosis 
began "at a very young age."  The statement does not provide 
any reasoning to support the basis for this conclusion, nor 
does it cite findings recorded contemporaneously with the 
alleged time of onset.  The earliest manifestations of 
arteriosclerosis were popliteal aneurysms, but the aneurysms 
were not clinically shown until 1978, many years after the 
veteran's period of active duty and before the veteran began 
to receive treatment from Dr. Linne.  

The Court has stated that in evaluating the probative value 
of medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993).  The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  

The Board must therefore find that the opinion of Dr. Linne 
cannot be accorded substantial weight as evidence as to the 
time of onset of arteriosclerosis.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri , Id.  In 
addition, the Court has consistently declined to adopt a rule 
that accords greater weight to the opinions of treating 
physicians.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem 
v. Brown, 4 Vet. App. 169, 176 (1993).  

The record contains no evidence that would dispute 
Dr. Linne's overall premise that arteriosclerosis may begin 
at an early age.  Even if this underlying medical principle 
is accepted, however, there is insufficient data to pinpoint 
the time of onset to the specific periods of time during 
which the veteran was in service.  Any finding as to the date 
of onset of the disorder that is not based upon recorded 
clinical data must be regarded as speculative in nature.  
Moreover, absent any clinical support or reasoning, the 
conclusion that there was any advancement of a pre-existing 
disability during or as a result of service on this record 
likewise is simply speculation.  VA regulations bar the use 
of speculative opinions as the basis for service connection 
determinations.  38 C.F.R. § 3.102 (2002) (service connection 
may not be based on a resort to speculation or even remote 
possibility); See also Davis v. West, 13 Vet. App. 178, 185 
(1999); Morris v. West, 13 Vet. App. 94, 97 (1999); Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998); Moffitt v. Brown, 
10 Vet. App. 214, 228 (1997); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

By contrast, the clinical record is persuasive that the 
veteran's cardiac abnormalities during service were due to 
rheumatic heart disease.  Although Dr. Kaku's statement takes 
issue with the notion that rheumatic heart disease is not 
manifest at the present time, he does not go so far as to 
suggest that the veteran never had rheumatic heart disease at 
any time in the past.  That diagnosis was, in fact, 
established by extensive hospital evaluation, none of which 
led to findings of arteriosclerosis.  Neither Dr. Linne nor 
Dr. Kaku suggests that the development of arteriosclerotic 
disease was the result of rheumatic disease.  The only 
medical opinion on this point was provided by the VA 
examiner, who stated that a preponderance of the evidence was 
against such a finding.  

Alternatively, Dr. Linne attributes the onset of the 
veteran's popliteal aneurysms to standing for prolonged 
periods in service.  The opinion is unsupported by either 
clinical findings or an explanation.  The fact that the 
veteran's military service was rather short and that the 
aneurysms did not appear until many years later accentuates 
the need for a fuller explanation.  By contrast, the VA 
physician indicated in his May 2000 report that he had found 
no evidence in the medical literature that standing would 
aggravate the formation of popliteal aneurysms.  There is no 
indication that Dr. Linne's allegation reflected a similar 
attempt to research the subject in medical literature.  
Accordingly, the Board finds that the opinion of the VA 
physician is entitled to greater weight than that of 
Dr. Linne as a basis for analyzing the etiology of the 
aneurysms.  

The earliest evidence of cardiovascular abnormality other 
than rheumatoid heart disease consists of a record of 
elevated blood pressure readings during the January 1965 
hospitalization at Letterman General Hospital.  Hypertension 
means persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
See 38 C.F.R. § 4.104, Code 7101, Note 1 (2002).  

Service connection is granted for persistent hypertension 
that is chronic in nature and therefore diagnosed as 
essential hypertension, as distinguished from labile 
hypertension, characterized by intermittent elevation of 
blood pressure alternating with normal blood pressure.  The 
VA physician has characterized the elevated blood pressure 
recorded in 1965 as labile rather than essential.  But even 
if essential hypertension were shown as of 1965, the veteran 
was not on active duty or active duty for training during the 
period of hospitalization in January 1995.  No elevated blood 
pressure readings were reported during any of his periods of 
active duty for training.  Moreover, the veteran does not 
benefit from the one-year statutory chronic disease 
presumption for either hypertension or arteriosclerosis as 
neither was shown within one year after his period of active 
duty in 1960.  Further, the presumption does not attach to 
periods of active duty for training of less than 180 days 
unless the veteran has another disability that was incurred 
in or aggravated by such period of service.  Thus, the 
presumption does not apply the periods of active duty for 
training during which the veteran performed duty with the 
California Army National Guard.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
either arteriosclerosis and its residuals or hypertension was 
manifest during service or until a number of years after 
separation or that they are related to military service or to 
rheumatic heart disease residuals incurred in service.  Where 
a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  




ORDER

Service connection for arteriosclerotic heart and vascular 
disease and claimed residuals consisting of joint pain, 
numbness, tingling in the upper and lower extremities, poor 
circulation and a left below-the-knee amputation is denied.  

Service connection for hypertension is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

